Title: From Thomas Jefferson to Armistead T. Mason, 3 February 1809
From: Jefferson, Thomas
To: Mason, Armistead T.


                  
                     Sir 
                     
                     Washington Feb. 3. 09.
                  
                  I inclose you a letter in answer to that in which you offer the services of the subscribing members of your troop of cavalry. I make this separate & private answer to the very friendly letter addressed to me in your own name only, & which accompanied the former. the relation which you bear to my most valued & worthy friend Stevens T. Mason gives you a just title to communicate your wishes to me, & will ensure to you any services I can render you. the time of my continuance in office is now so short, that it will scarcely fall to my lot to be useful to you. but I shall leave your letter in the hands of my successor, than whom nobody cherishes more the memory of your father. if the bill mentioned in my other letter passes, there will be little difficulty in your obtaining appointment. the engagements that proposes are to be for one year from the time the volunteers are called on, which will not be till war is declared, or inevitable; & from that corps a transfer will be easy into the regular troops which in that case will be to be raised.
                  I am happy in every testimony, from my fellow citizens, that my conduct in the discharge of my duties to them has given them satisfaction. accept my thanks for the very kind terms in which you have been pleased to express your dispositions towards my self, and, with a request that you will be so good as to present my high respects to mrs Mason, with whom I have had the happiness of some acquaintance, I salute you with friendship & esteem.
                  
                     Th: Jefferson 
                     
                  
               